Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 07/18/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. 10,756,132 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

Claim limitation(s) of the instant Application
Claims of US Patent US 10,756,132 B2– hereinafter ‘132
1. A solid-state imaging device, comprising: 
a photoelectric conversion film formed on an upper side of a semiconductor substrate; and 
a first sealing film that is formed on an upper layer of the photoelectric conversion film.
1. A solid-state imaging device, comprising: 
a semiconductor substrate; 
a photoelectric conversion film on the semiconductor substrate;
an electrode on the photoelectric conversion film; 
a first sealing film on the electrode,
…
2. The solid-state imaging device according to claim 1, wherein the first sealing film is formed on a second sealing film of a different material.
2. The solid-state imaging device according to claim 1, further comprising a second sealing film on the first sealing film, wherein a material of the first sealing film is different from a material of the second sealing film.
3. The solid-state imaging device according to claim 2, wherein the second sealing film also functions as a peeling prevention film that prevents peeling of the photoelectric conversion film. 
3. The solid-state imaging device according to claim 2, wherein the second sealing film functions as a peeling prevention film that prevents a peeling process of the photoelectric conversion film.
5. The solid-state imaging device according to claim 1, wherein the first sealing film is formed directly on a light shielding film.
1. A solid-state imaging device, comprising: a semiconductor substrate; a photoelectric conversion film on the semiconductor substrate;
… and a light shielding film on the first sealing film…
4. The solid-state imaging device according to claim 1, further comprising a third sealing film directly on the light shielding film.

Note: a third sealing film in the Patent’132 has been interpreted as the first sealing film for the instant application.
6. The solid-state imaging device according to claim 1, wherein the first sealing film is formed to cover a side surface of an end portion of the photoelectric conversion film.
1. A solid-state imaging device, comprising: ….wherein the first sealing film covers a side surface of an end portion of the photoelectric conversion film,
…
7. The solid-state imaging device according to claim 1, further comprising a second sealing film that is formed on an upper layer of a light shielding film and has a lower etching rate than an etching rate of silicon oxide.
5. The solid-state imaging device according to claim 1, further comprising a second sealing film on a lower side of the light shielding film, wherein an etching rate of the second sealing film is lower than the etching rate of silicon oxide.
8. The solid-state imaging device according to claim 1, wherein the first sealing film is formed with silicon carbide oxide.
6. The solid-state imaging device according to claim 1, wherein the first sealing film comprises silicon carbide oxide.
9. The solid-state imaging device according to claim 1, wherein the photoelectric conversion film is an organic photoelectric conversion film using an organic material.
7. The solid-state imaging device according to claim 1, wherein the photoelectric conversion film is an organic photoelectric conversion film that comprises an organic material.
10. The solid-state imaging device according to claim 1, further comprising:
an electrode on the photoelectric conversion film, wherein
the first sealing film on the electrode,
the first sealing film covers a side surface of an end portion of the photoelectric conversion film,


the first sealing film comprises an opening portion that exposes the electrode; and
a light shielding film on the first sealing film, wherein the light shielding film is in contact with a portion of the electrode in the opening portion of the first sealing film
1. A solid-state imaging device, comprising: 
….
an electrode on the photoelectric conversion film; 
a first sealing film on the electrode, 
wherein the first sealing film covers a side surface of an end portion of the photoelectric conversion film, 
…
and the first sealing film comprises an opening portion that exposes the electrode; and 
a light shielding film on the first sealing film, wherein the light shielding film is in contact with a portion of the electrode in the opening portion of the first sealing film.
12. An electronic apparatus, comprising
a solid-state imaging device including:
a photoelectric conversion film formed on an upper side of a semiconductor substrate; and
a sealing film that is formed on an upper layer of the photoelectric conversion film.
1. An electronic apparatus, comprising: a solid-state imaging device including: 
a semiconductor substrate; 
a photoelectric conversion film on the semiconductor substrate; 
an electrode on the photoelectric conversion film; 
a first sealing film on the electrode, 
…


Independent Claim 1 of the instant application are broader than claim 1 of the Patent ‘132 (as shown above). Therefore, Claim 1 is found obvious and not patentably distinct from claim 1 of the Patent ‘132.



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joei (WO 2014/007132 A1 – from applicant’s IDS using US 2015/0194469 A1 – from applicant’s IDS as an English equivalent translation), as shown in the embodiment of Fig. 3.

In re Claim 1, Joei discloses a solid-state imaging device (Figs. 3, 38 and paragraphs [0058] to [0146]), comprising: 
a photoelectric conversion film 17 formed on an upper side of a semiconductor substrate 11; and 
a first sealing film 19 (e.g. a protective film) that is formed on an upper layer of the photoelectric conversion film 17.

Regarding claim 9, Joei further discloses the photoelectric conversion film (17) is an organic photoelectric conversion film using an organic material as indicated in paragraphs [0080] and [0090].

Regarding claim 12, Joei discloses an electronic apparatus (3 in Fig. 38) (for example, a camera as described in paragraph [0145]), comprising:
a solid-state imaging device (1 in Fig. 38) including:
a photoelectric conversion film (17 in Fig. 3) formed on an upper side of a semiconductor substrate (11 in Fig. 3), and 
a sealing film (protective film – 19) that is formed on an upper layer of the photoelectric conversion film (17).

Claims 2-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joei (WO 2014/007132 A1 – from applicant’s IDS using US 2015/0194469 A1 – from applicant’s IDS as an English equivalent translation), as shown in the embodiment of Fig. 35.

Regarding claims 2-3 and also referring to Fig. 35, Joei discloses a solid-state imaging device (1C) that includes a photoelectric conversion film (17) formed on an upper side of a semiconductor substrate (11), and a first sealing film (protective film – 19) that is formed on an upper layer of the photoelectric conversion film (17), wherein the first sealing film (19) can be stacked on a second sealing film (buffer film – 40) of a different material (as indicated in paragraph [0127], the protective film – 19 can be silicon nitride and the buffer film – 40 film can be silicon dioxide as indicated in paragraph [0148]), wherein the second sealing film (40) also functions as a peeling prevention film that prevents peeling of the photoelectric conversion film 17 (as indicated in paragraph [0148], the buffer film – 40 prevents the transmission of stresses from overlying films to the photoelectric conversion film – 17, which would have the function of preventing peeling of the photoelectric conversion film – 17).

Regarding claim 6 and also referring to Fig. 35, Joei discloses a solid-state imaging device (1C) that includes a photoelectric conversion film (17) formed on an upper side of a semiconductor substrate (11), and a first sealing film (buffer film – 40) that is formed on an upper layer of the photoelectric conversion film (17),  wherein the first sealing film (40) is formed to cover a side surface of an end portion of the photoelectric conversion film (17) as shown in Fig. 35 and as described in paragraph [0142]).


Claims 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joei (WO 2014/007132 A1 – from applicant’s IDS using US 2015/0194469 A1 – from applicant’s IDS as an English equivalent translation), as shown in the embodiment of Fig. 34.

Regarding claim 4, Referring to Figs. 34, 38 and paragraphs [0058] to [0146], Joei discloses a solid-state imaging device (1 in Fig. 38) that includes a photoelectric conversion film (17) formed on an upper side of a semiconductor substrate (11), and a first sealing film (planarization film – 21) that is formed on an upper layer of the photoelectric conversion film (17), wherein the first sealing film (21) is formed on an upper layer of a light shielding film (30) via a second sealing film (buffer film – 40) of a different material (note: claim does not specify the material of the second sealing film is different from the materials of which layers. Therefore, claim 4 has been interpreted broadly. Furthermore, Joei discloses the buffer film – 40 film can be silicon dioxide as indicated in paragraph [0148] and the protective film – 19 can be silicon nitride as indicated in paragraph [0127]).

Regarding claim 5, Joei discloses the first sealing film (19) can be formed directly on a light shielding film (30) as shown in Figs. 34-35 and as described in paragraph [0142].

Regarding claim 7, Joei further discloses a second sealing film (buffer film – 40) that is formed on an upper layer of a light shielding film (30), as shown in Fig. 34 and as described in paragraph [0142], and the second sealing film (40) has a lower etching rate than an etching rate of silicon oxide (as indicated in paragraph [0109], the buffer film – 40 can be silicon nitride, which is inherently capable of being etched at a lower rate than silicon oxide by using, for example, hydrofluoric acid as an etchant).  

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomiyasu et al. (US 20170236856 A1; hereinafter “Tomiyasu”).

In re Claim 1, Tomiyasu discloses a solid-state imaging device (figs. 2-4), comprising: 
a photoelectric conversion film 15 (figs. 4; ¶ 0046) formed on an upper side of a semiconductor substrate 40 (¶ 0050); and 
a first sealing film (47, 48) (combination of the passivation film 47 and the photosensitive resin layer 48 has been interpreted as a first sealing film; ¶ 0075, 0076. Note, Applicant’s disclosure also discloses “Note that each of the first sealing film 54A, the second sealing film 54B, and the third sealing film 54C is not necessarily a single-layer film, and may be a multilayer film formed with a combination of two or more of the above mentioned types of films” in ¶ 0064 of the PGPUB of the instant application) that is formed on an upper layer of the photoelectric conversion film 15.

In re Claim 10, Tomiyasu discloses the solid-state imaging device according to claim 1 (figs. 2-4), further comprising: 
an electrode 46 (¶ 0073) on the photoelectric conversion film 15, wherein the first sealing film (47, 48) on the electrode 46,
the first sealing film (47, 48) covers a side surface of an end portion of the photoelectric conversion film 15, 
the first sealing film (47, 48) comprises an opening portion CH2 (fig. 4B; ¶ 0077) that exposes the electrode 46; and 
a light shielding film 16 (fig. 4B, ¶ 0078; Tomiyasu discloses the bias wire 16 has a stacked layer structure including indium zinc oxide (IZO) and molybdenum (Mo). Therefore, the bias wire has low light transmittance and functions as a light shielding film. Claim 10 in its current form does not recite any specific material for the light shielding film and the wavelength of the light that needs to be shielded to distinguish over prior art’s wire film 16) on the first sealing film (47, 48), wherein the light shielding film 16 is in contact with a portion of the electrode 46 in the opening portion CH2 of the first sealing film (47, 48).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Joei (WO 2014/007132 A1 – from applicant’s IDS using US 2015/0194469 A1 – from applicant’s IDS as an English equivalent translation) as applied to claim 1 above, and further in view of Mitsuhashi et al. (US 2013/0020468 A1).

Regarding claim 8, as shown above, Joei anticipates claim 1 of the claimed invention.  However, Joei lacks the further limitation to claim 1 as set forth in claim 8 which is that the first sealing film is formed with silicon carbide oxide.  Joei does indicate that silicon dioxide can be used as an alternative material to silicon nitride for the first sealing film (protective film – 19) as indicated in paragraph [0093], and Mitsuhashi et al. suggest that silicon carbide oxide (SiOC) can be used as an alternative material to silicon dioxide for passivation films as indicated in paragraph [0364].
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Joie by using silicon carbide oxide, as taught by Mitsuhashi et al., as the first sealing film material, because Mitsuhashi et al. recognize that silicon carbide oxide has an art recognized suitability for the same purpose of passivating (i.e. sealing) as silicon dioxide, and Joei recognizes that silicon dioxide has an art recognized suitability for the same purpose of passivating (i.e. sealing) as silicon nitride.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893